Rugg, C. J.
The plaintiff, while a passenger in a trolley car" running on the surface of Boylston Street in Boston, was injured by glass from the car windows broken by a “ crash.” The material evidence as to the way in which the windows were broken was offered by the plaintiff, and tended to show that the car was a large one and that the third or fourth window from the front of the car and one or two windows behind that were broken. Immediately thereafter a coal team belonging to one Batchelder was seen standing on the street, the horses facing “in toward the curbstone and the rear half of the wagon about five or six inches away from the car,” or, as another witness testified, the team was alongside the trolley car and “parallel with the exception of slewing around when it collided,” and that “the rear of the wagon was closer in to the side of the car than the horses’ heads were.” It also was testified that “there was a fence sticking way out from the sidewalk about up and below there,” and that there was plenty of room for a team to pass between this structure and the rail.
This evidence fails to show negligence on the part of the defendant. The injury to the plaintiff resulted from a collision between the car in which he was travelling and a coal wagon. But there is nothing to indicate by whose fault this was caused. The car of the defendant was upon a public street and not in a location devoted exclusively to its uses. The mere fact of a collision between travellers on a public way without more is not enough to fasten negligence upon either, especially where as here the side and not the forward end of the car is concerned. Whether the defendant or the persons in charge of the coal team were negligent *416is left wholly to conjecture. Niland v. Boston Elevated Railway, 213 Mass. 522. Deagle v. New York, New Haven, & Hartford Railroad, 217 Mass. 23. The case at bar is not within the doctrine of res ipso loquitur, which oftentimes is enough to support a finding of negligence on the part of a common carrier. Rust v. Springfield Street Railway, 217 Mass. 116. Bell v. New York, New Haven, & Hartford Railroad, 217 Mass. 408. That doctrine does not establish liability where a definite cause is clear on the evidence. It applies only when the cause, although unexplained, does not happen according to common experience without fault on the part of the defendant.
The case at bar is not an instance, of an unsuccessful attempt to prove the precise cause, which would not bar the plaintiff from relying upon appropriate presumptions, but it is a case where inferences are excluded because the cause is disclosed to be a definite fact. Cassady v. Old Colony Street Railway, 184 Mass. 156, 163. Galligan v. Old Colony Street Railway, 182 Mass. 211. Winship v. New York, New Haven, & Hartford Railroad, 170 Mass. 464. Cook v. Newhall, 213 Mass. 392, 395. Buckland v. New York, New Haven, & Hartford Railroad, 181 Mass. 3. In cases of this sort such fact must be shown to be the result of the defendant’s negligence before there can be recovery.
The testimony of the witness Carmichael was stricken out by order of the presiding judge and cannot be considered. It is not necessary to determine whether it was competent, for no exception was taken to that order.

Exceptions overruled.